                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS

STEPHEN M. GARRISON,

                        Petitioner,                :    Case No. 2:18-cv-1153

        - vs -                                          District Judge Edmund A. Sargus, Jr.
                                                        Magistrate Judge Michael R. Merz
WARDEN, Belmont Correctional
Institution,
                                                   :
                        Respondent.


                                      DEFICIENCY ORDER


        This case is before the Court on Petitioner’s filing of a Notice of Appeal (ECF No. 31)

which was not accompanied by the appellate filing fee of $505.00.

        Pursuant to McGore v. Wrigglesworth, 114 F. 3d 601 (1997), it is hereby ORDERED that

Petitioner pay the filing fee of $505.00 not later than December 2, 2019, to the Clerk of this Court,

OR file by that date with the Sixth Circuit a motion to proceed on appeal in forma pauperis.

        Failure to pay the filing fee or file a motion to proceed in forma pauperis with supporting

documents with the Sixth Circuit (1) may result in dismissal of the appeal for failure to prosecute

and (2) will result in this Court’s assessing the entire filing fee against Petitioner. If the appeal is

dismissed for failure to prosecute, it will not be reinstated despite subsequent payment or filing of

the in forma pauperis application.

        The Clerk shall certify a copy of this Order to the Sixth Circuit Court of Appeals.

November 15, 2019.                                              s/ Michael R. Merz
                                                             United States Magistrate Judge
